DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, “the ……wing, or HEP.” Each lacks antecedent basis.  Furthermore applicant is advised to indicate what HEP stands for in the claim. 
In claim 20, line 3, “a propeller controller” (i.e. second occurrence) lacks antecedent basis.
In claim 20, the last line is an incomplete statement because applicant has not demonstrated that one physical unit can provide another physical unit.  It is suggested that the phrase be changed to, -- providing a propeller system protection command to the propeller controller using the master controller.—

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopeschka (US  11143113).
Regarding claim 1, Kopeschka discloses a control system for a hybrid electric powerplant of an aircraft (figs. 3-5; col. 1, lines 43-58; col. 2, lines 13-67), comprising: 
a master controller (334, fig. 3; col. 5, lines 33-64) configured to receive one or more power settings and to output a heat engine setting and an electric motor setting (col. 5, lines 65 to col. 7, lines 67);  
a heat engine controller (303; fig. 3; col. 5, lines 33-64) operatively connected to the master controller, the heat engine controller configured to receive the heat engine setting and to control a heat engine system as a function of the heat engine setting to control torque output by a heat engine (col. 5, lines 65 to col. 7, lines 67);  

an electric motor controller operatively connected to the master controller, the electric motor controller configured to receive the electric motor engine setting and to control an electric motor system as a function of the electric motor setting to control torque output by an electric motor (col. 5, lines 65 to col. 7, lines 67);  
wherein the master controller includes a protection control module configured to provide one or more protection commands (overspeed protection, fail safe protection; col. 4, lines 11-61) to directly control one or more heat engine protection systems and one or more electric motor protection systems.  
Regarding claim 2, Kopeschka discloses the system of claim 1, further comprising a propeller controller ( 372, fig. 3) operatively connected to the master controller 334, wherein the master controller is configured to output a propeller setting, the propeller controller configured to receive the propeller setting from the master controller and to control a propeller control system as a function of the propeller setting (col. 2, lines 53 to col. 3, line 5; col. 6, lines 22-67).
Regarding claim 3, Kopeschka discloses the system of claim 2, wherein the protection control module is configured to provide one or more protection commands to directly control one or more propeller protection systems (overspeed protection, fail safe protection; col. 4, lines 11-61).
Regarding claim 4, Kopeschka discloses the system of claim 3, wherein the master controller is operatively connected to at least one of or each of the electric motor, the heat engine, and/or the propeller system to receive feedback therefrom to provide protection control using the protection control module (col. 2, lines 53 to col. 3, line 5; col. 6, lines 22-67).
Regarding claim 5, Kopeschka discloses the system of claim 4, wherein the electric motor system includes a battery management system (BMS; 338. 364, 370; fig. 3; col. 5, lines 65 to col. 6, lie 67), wherein the electric motor protection system includes an electrical cutoff switch disposed between the BMS and the electric motor, the electrical cutoff switch being configured to be controlled by the master controller to cut off electrical energy to the electric motor in a protection state (col. 5, lines 65 to col. 6, lie 67).  
Regarding claim 6, Kopeschka discloses the system of claim 4, wherein the heat engine system is a fuel management unit (312; fig. 3; col 7, lines 4-67), wherein the heat engine protection system includes an fuel shutoff valve configured to be controlled by the master controller to cut off fuel flow to the fuel management unit in a protection state (312; fig. 3; col. 4, lines 11-61; col 7, lines 4-67).  
Regarding claim 7, Kopeschka discloses the system of claim 4, wherein the propeller control system is a propeller control unit configured to control a pitch of the propeller, wherein the propeller protection system includes a feathering valve configured to be controlled by the master controller to feather the propeller in a protection state (col. 2, lines 53 to col. 3, line 5; col. 4, lines 11-61; col. 6, lines 22-67).
Regarding claim 8, Kopeschka discloses the system of claim 4, wherein the electric motor controller, the heat engine controller, and the propeller controller are operatively connected to the electric motor, the heat motor, and the propeller system, respectively, to receive feedback therefrom for controlling the respective system (col. 2, lines 53 to col. 3, line 5; col. 4, lines 11-61; col. 6, lines 22-67).
Regarding claim 9, Kopeschka discloses the system of claim 8, wherein the electric motor controller, the heat engine controller, and the propeller controller are operatively connected to the master controller to provide controller operation feedback and/or respective system feedback to the master controller (col. 2, lines 53 to col. 3, line 5; col. 4, lines 11-61; col. 6, lines 22-67).
Regarding claim 10, Kopeschka discloses the system of claim 4, wherein the master controller includes a thrust control module configured to divide a thrust command into an electric torque command for use by the electric motor controller and a heat engine torque command for use by the heat engine controller such that the electric engine settings include the electric torque command and the heat engine settings include a heat engine torque command (col. 2, lines 53 to col. 3, line 5; col. 4, lines 11-61; col. 6, lines 22-67). 
Regarding claim 11, Kopeschka discloses the system of claim 10, wherein the master controller includes a propeller control module configured to receive a propeller mode setting and to output a propeller setting to achieve the selected propeller mode (col. 2, lines 53 to col. 3, line 5; col. 4, lines 11-61; col. 6, lines 22-67). 
Regarding claim 12, Kopeschka discloses the system of claim 4, wherein the master controller is configured to sense a problem with at least one of the heat engine system, the electric motor system, or the propeller system and to diagnose a cause and/or resolve the problem by controlling a different system (col. 2, lines 53 to col. 3, line 5; col. 4, lines 11-61; col. 6, lines 22-67). 
Regarding claim 13, Kopeschka discloses the system of claim 4, wherein the feedback includes a torque value and a speed value (col. 2, lines 53 to col. 3, line 52; col. 4, lines 11-61; col. 6, lines 22-67). 
Regarding claim 14, Kopeschka discloses the system of claim 4, wherein the feedback includes a temperature value for detecting heat engine fire (col. 4, lines 11 to col. 6, lines 22-67). 
Regarding claim 15, Kopeschka discloses the system of claim 4, wherein the master controller is configured to output one or more values of the feedback to an aircraft cockpit display (col. 9, lines 43-60).  
Regarding claim 16, Kopeschka discloses the system of claim 15, wherein the master controller is located in the fuselage of the aircraft, wherein the electric motor controller and/or the heat engine controller are located in the fuselage, wing, or HER (fig. 3; col. 3, line 32 to col. 4, lines 11-61; col. 6, lines 22-67). 
Regarding claim 17, Kopeschka discloses the system of claim 16, wherein the master controller is disposed within an avionics stack in a cockpit of the aircraft (fig. 3; col. 3, line 32 to col. 4, lines 11-61; col. 6, lines 22-67). 
Regarding claim 18, Kopeschka discloses the system of claim 4, wherein ambient air data is input to each of the master controller, the heat engine controller, and the propeller controller (fig. 3; col 2, lines 27-67; col. 7, lines 34 to col. 8, line 40). 
Regarding claim 19, Kopeschka discloses a method, comprising:
controlling an electric motor with an electric motor controller (col. 5, lines 65 to col. 7, lines 67);  
controlling a heat engine with a heat engine controller (303; fig. 3; col. 5, lines 33-64); 
providing a electric motor torque command to the electric motor controller and a heat engine torque command to the heat engine controller using a master controller (334, fig. 3; col. 5, lines 33-64); and 
providing overspeed or overtorque protection (overspeed protection, fail safe protection; col. 4, lines 11-61)  to the electric motor and/or the heat engine with the master controller.  
Regarding claim 20, Kopeschka discloses the method of claim 19, further comprising: controlling a propeller system with a propeller controller; providing a propeller setting command to a propeller controller (col. 2, lines 53 to col. 3, line 5; col. 6, lines 22-67); and 
providing propeller system protection using the master controller (overspeed protection, fail safe protection; col. 4, lines 11-61) .  

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664